                                                                  Case 2:19-cv-01534-JCM-DJA Document 56
                                                                                                      55 Filed 03/10/21
                                                                                                               03/09/21 Page 1 of 7



                                                            1
                                                                 Douglas D. Gerrard, Esq.
                                                                 Nevada Bar No. 4613
                                                            2    dgerrard@gerrard-cox.com
                                                                 Fredrick J. Biedermann, Esq.
                                                            3    Nevada Bar No. 11918
                                                                 fbiedermann@gerrard-cox.com
                                                            4    GERRARD COX LARSEN
                                                            5
                                                                 2450 St. Rose Parkway, Suite 200
                                                                 Henderson, NV 89074
                                                            6    Tel: (702)796-4000 /Fax: (702)796-4848

                                                            7    Natalie L. Winslow, Esq.
                                                                 Nevada Bar No. 12125
                                                            8
                                                                 Scott Lachman, Esq.
                                                            9    Nevada Bar No. 12016
                                                                 AKERMAN, LLP
                                                            10   1635 Village Center Circle, Suite 200
GERRARD, COX & LARSEN




                                                                 Las Vegas, Nevada 89134
                        O:(702)796-4000 F:(702)796-47848
                         2450 St. Rose Parkway, Suite 200




                                                            11   Tel: (702) 634-5000 / Fax: (702) 380-8572
                                                                 natalie.winslow@akerman.com
                              Henderson, NV 89074




                                                            12
                                                                 scott.lachman@akerman.com
                                                            13   Attorneys for Defendant/Counterclaimant Bank of America, N.A.

                                                            14                              UNITED STATES DISTRICT COURT

                                                            15                                      DISTRICT OF NEVADA
                                                            16
                                                                  SFR INVESTMENTS POOL 1, LLC,                       Case No. 2:19-cv-01534-JCM-DJA
                                                            17
                                                                                               Plaintiff,
                                                            18    vs.                                                STIPULATION AND ORDER TO
                                                                                                                     REOPEN DISCOVERY
                                                            19    BANK OF AMERICA, N.A., SUCCESSOR BY
                                                                  MERGER TO BAC HOME LOANS            (FIRST REQUEST)
                                                            20
                                                                  SERVICING, LP FKA COUNTRYWIDE HOME
                                                            21    LOANS SERVICING, LP,

                                                            22                            Defendant.
                                                                  BANK OF AMERICA, N.A., SUCCESSOR BY
                                                            23    MERGER TO BAC HOME LOANS
                                                            24
                                                                  SERVICING, LP FKA COUNTRYWIDE
                                                                  HOME LOANS SERVICING,
                                                            25
                                                                                              Counterclaimant,
                                                            26    vs.
                                                            27
                                                                  SFR INVESTMENTS POOL 1, LLC, LP
                                                            28
                                                                                              Counter-Defendant.


                                                                                                                 1
                                                                 52315292;1
                                                                  Case 2:19-cv-01534-JCM-DJA Document 56
                                                                                                      55 Filed 03/10/21
                                                                                                               03/09/21 Page 2 of 7



                                                            1
                                                                          Defendant/Counterclaimant, BANK OF AMERICA, N.A., Successor by Merger To BAC

                                                            2    Home Loan Servicing, LP, f/k/a Countrywide Home Loans Servicing, LP (BANA), by and through

                                                            3    its attorneys of record, the law firms of GERRARD COX LARSEN and AKERMAN LLP, and
                                                            4    Plaintiff/Counter-Defendant, SFR INVESTMENTS POOL 1, LLC (SFR), by and through its
                                                            5
                                                                 attorneys of record, the law firm of KIM GILBERT EBRON, subject to approval by the Court,
                                                            6
                                                                 stipulate to reopen discovery for a period of ninety (90) days and extend the scheduling order
                                                            7
                                                                 deadlines as set out below following this Court’s Order granting SFR’s Motion for Reconsideration
                                                            8

                                                            9    [ECF No. 50]. This is the parties' first request to reopen discovery and second request for an

                                                            10   extension of the scheduling order deadlines.
GERRARD, COX & LARSEN

                        O:(702)796-4000 F:(702)796-47848
                         2450 St. Rose Parkway, Suite 200




                                                            11   I.       INTRODUCTION
                              Henderson, NV 89074




                                                            12
                                                                          This dispute pertains to a foreclosure sale conducted by HOA. The primary issue between
                                                            13
                                                                 SFR and BANA is whether BANA's deed of trust survived the foreclosure sale.
                                                            14
                                                                          II.    STATEMENT SPECIFYING THE DISCOVERY COMPLETED
                                                            15
                                                                          On November 21, 2019, the court entered a stipulated discovery plan and scheduling order
                                                            16

                                                            17   [ECF No. 19] and set the following deadlines:

                                                            18            (a)    Discovery cut-off: March 30, 2020.
                                                            19            (b)    Amending the pleadings and adding parties: December 31, 2019.
                                                            20
                                                                          (c)    Interim status report: January 30, 2020.
                                                            21
                                                                          (d)    Initial expert disclosures: January 30, 2020.
                                                            22
                                                                          (e)    Rebuttal expert disclosures: March 2, 2020.
                                                            23

                                                            24
                                                                          (f)    Dispositive motions: April 29, 2020.

                                                            25            (g)    Pre-trial order: May 29, 2020.

                                                            26            On March 18, 2020, the court entered a stipulation and order to stay case [ECF No. 32]
                                                            27   which extended and reset the following deadlines:
                                                            28
                                                                          (a)    Discovery cut off: July 28, 2020.


                                                                                                                     2
                                                                 52315292;1
                                                                  Case 2:19-cv-01534-JCM-DJA Document 56
                                                                                                      55 Filed 03/10/21
                                                                                                               03/09/21 Page 3 of 7



                                                            1
                                                                          (b)    Dispositive motions: August 27, 2020.

                                                            2             (c)    Pre-trial order: September 28, 2020.

                                                            3             The following discovery has been completed:
                                                            4             1.     BANA served its initial disclosures on October 11, 2019.
                                                            5
                                                                          2.     SFR served its initial disclosures on November 13, 2019.
                                                            6
                                                                          3.     BANA served subpoenas duces tecum to the HOA and its collection agent (Terra
                                                            7
                                                                 West d/b/a Assessment Management Services) on November 18, 2019.
                                                            8

                                                            9             4.     BANA served its expert witness disclosure on December 26, 2019.

                                                            10            5.     SFR served its notice of deposition of BANA on February 25, 2020, setting the
GERRARD, COX & LARSEN

                        O:(702)796-4000 F:(702)796-47848
                         2450 St. Rose Parkway, Suite 200




                                                            11   deposition for March 23, 2020. The deposition was vacated per notice served on March 20, 2020 as
                              Henderson, NV 89074




                                                            12
                                                                 a result of the parties stipulating to stay the case [ECF No. 32].
                                                            13
                                                                          6.     BANA served its notice of deposition for the HOA on February 26, 2020, setting the
                                                            14
                                                                 deposition for March 13, 2020. The deposition of the HOA was conducted on March 13, 2020.
                                                            15
                                                                          7.     BANA served its notice of deposition for Terra West d/b/a Assessment Management
                                                            16

                                                            17   Services on February 26, 2020, setting the deposition for March 16, 2020. This deposition was

                                                            18   cancelled as a result of the witness suffering an injury.
                                                            19            8.     SFR served its first set of requests for admission, first set of requests for production
                                                            20
                                                                 of documents, and first set of interrogatories to BANA on February 28, 2020.
                                                            21
                                                                          9.     BANA served its first set of requests for admission, first set of requests for
                                                            22
                                                                 production of documents, and first set of interrogatories to SFR on February 28, 2020.
                                                            23

                                                            24
                                                                          10.    BANA served its first supplement to initial disclosures on February 25, 2020.

                                                            25            11.    BANA served its second supplement to initial disclosures on March 6, 2020.

                                                            26            12.    BANA served its notice of deposition for SFR on March 6, 2020, setting the
                                                            27   deposition for March 27, 2020. The deposition was vacated per notice served on March 25, 2020 as
                                                            28
                                                                 a result of the parties stipulating to stay the case [ECF No. 32].


                                                                                                                     3
                                                                 52315292;1
                                                                  Case 2:19-cv-01534-JCM-DJA Document 56
                                                                                                      55 Filed 03/10/21
                                                                                                               03/09/21 Page 4 of 7



                                                            1
                                                                          13.    BANA served its third supplement to initial disclosures on March 10, 2020.

                                                            2             14.    SFR served its notice of deposition for Rock K. Jung on March 13, 2020, setting the

                                                            3    deposition for March 30, 2020. The deposition was vacated per notice served on March 27, 2020 as
                                                            4    a result of the parties stipulating to stay the case [ECF No. 32].
                                                            5
                                                                          15.    SFR served its notice of deposition for Douglas E. Miles on March 13, 2020, setting
                                                            6
                                                                 the deposition for March 30, 2020. The deposition was vacated per notice served on March 27, 2020
                                                            7
                                                                 as a result of the parties stipulating to stay the case [ECF No. 32].
                                                            8

                                                            9             16.    BANA served its fourth supplement to initial disclosures on March 16, 2020.

                                                            10            17.    BANA served its responses to SFR’s first set of requests for admission, first set of
GERRARD, COX & LARSEN

                        O:(702)796-4000 F:(702)796-47848
                         2450 St. Rose Parkway, Suite 200




                                                            11   requests for production of documents, and first set of interrogatories on June 3, 2020.
                              Henderson, NV 89074




                                                            12
                                                                          III.   SPECIFIC DESCRIPTION OF THE DISCOVERY THAT HAS NOT BEEN
                                                            13
                                                                 COMPLETED
                                                            14
                                                                          1.     Deposition of FRCP 30(b)(6) witness for BANA.
                                                            15
                                                                          2.     Deposition of FRCP 30(b)(6) witness for SFR.
                                                            16

                                                            17            3.     Deposition of FRCP 30(b)(6) witness for Terra West d/b/a Assessment Management

                                                            18                   Services.
                                                            19            4.     Deposition of Douglas E. Miles, Esq.
                                                            20
                                                                          5.     Deposition of Rock K. Jung, Esq. or Paterno C. Juarani, Esq.
                                                            21
                                                                          6.     Supplemental Deposition of FRCP 30(b)(6) witness for the HOA.
                                                            22
                                                                          7.     SFR's responses to BANA’s outstanding written discovery requests.
                                                            23

                                                            24
                                                                          The parties reserve the right to participate in additional discovery during the current

                                                            25   discovery period.

                                                            26            IV.    REASON WHY EXTENSION IS REQUIRED
                                                            27            On October 3, 2019, BANA filed a Motion to Dismiss [ECF No. 9]. On October 24, 2019,
                                                            28
                                                                 SFR filed its Motion for Summary Judgment [ECF No. 13]. On November 15, 2019, BANA filed a


                                                                                                                     4
                                                                 52315292;1
                                                                  Case 2:19-cv-01534-JCM-DJA Document 56
                                                                                                      55 Filed 03/10/21
                                                                                                               03/09/21 Page 5 of 7



                                                            1
                                                                 Motion for Summary Judgment [ECF No. 17]. While all of the aforementioned Motions were

                                                            2    pending before this Court, the parties diligently conducted discovery in this case.

                                                            3             On or about March 16, 2020, the parties stipulated to stay the case for 60 days due to
                                                            4    COVID-19 and further stipulated to extend the discovery period an additional sixty (60) days, once
                                                            5
                                                                 the stay in the discovery period expired [ECF No. 31]. On March 18, 2020, this Court entered an
                                                            6
                                                                 Order [ECF No. 32] to that effect at which time discovery was stayed.
                                                            7
                                                                          On or about May 18, 2020, the stay in the discovery period expired pursuant to the March
                                                            8

                                                            9    18, 2020 Order and discovery resumed in this case.

                                                            10            On June 11, 2020, this Court entered its Order granting summary judgment in favor of
GERRARD, COX & LARSEN

                        O:(702)796-4000 F:(702)796-47848
                         2450 St. Rose Parkway, Suite 200




                                                            11   BANA [ECF No. 36] which ended discovery in this case. On July 3, 2020, Plaintiff SFR filed its
                              Henderson, NV 89074




                                                            12
                                                                 Motion for Reconsideration of Order [ECF No. 38].
                                                            13
                                                                          On February 1, 2021, this Court issued an Order granting SFR’s Motion for Reconsideration
                                                            14
                                                                 [ECF No. 50] and ordered the parties to continue to conduct discovery.
                                                            15
                                                                          The parties stipulate that a 90-day discovery period is necessary and adequate for the parties
                                                            16

                                                            17   to fully investigated their defenses, depose any and all witnesses needed and any other witnesses

                                                            18   that the parties may later find necessary to depose.
                                                            19            V.     PROPOSED SCHEDULE FOR COMPLETING ALL REMAINING
                                                            20
                                                                 DISCOVERY
                                                            21
                                                                          The parties agree that discovery will be reopened for a period of ninety (90) days, and the
                                                            22
                                                                 scheduling order deadlines will be extended to the following:
                                                            23

                                                            24
                                                                          (a)    Discovery cut-off: June 8, 2021.

                                                            25            (b)    Amending the pleadings and adding parties: None requested.

                                                            26            (c)    Interim status report: None requested.
                                                            27            (d)    Initial expert disclosures: None requested.
                                                            28
                                                                          (e)    Rebuttal expert disclosures: None requested.


                                                                                                                     5
                                                                 52315292;1
                                                                  Case 2:19-cv-01534-JCM-DJA Document 56
                                                                                                      55 Filed 03/10/21
                                                                                                               03/09/21 Page 6 of 7



                                                            1
                                                                          (f)    Dispositive motions: July 8, 2021.

                                                            2             (g)    Pre-trial order: August 9, 2021.

                                                            3             In addition, the parties agree that SFR shall have thirty (30) days from the date of entry of
                                                            4    the Court's order granting this stipulation to serve its responses to BANA's outstanding first sets of
                                                            5
                                                                 written discovery requests.
                                                            6
                                                                  DATED this 9th day of March, 2021.                DATED this 9th day of March, 2021.
                                                            7
                                                                                                                    AKERMAN LLP
                                                                  GERRARD COX LARSEN
                                                            8
                                                                                                                    /s/ Scott Lachman, Esq.
                                                            9     /s/ Douglas D. Gerrard, Esq.
                                                                  ________________________________                  _____________________________________
                                                            10    Douglas D. Gerrard, Esq.                          Natalie L. Winslow, Esq.
GERRARD, COX & LARSEN




                                                                  Nevada Bar No. 4613                               Nevada Bar No. 12125
                        O:(702)796-4000 F:(702)796-47848
                         2450 St. Rose Parkway, Suite 200




                                                            11    Fredrick J. Biedermann, Esq.                      Scott Lachman, Esq.
                                                                  Nevada Bar No. 11918                              Nevada Bar No. 12016
                              Henderson, NV 89074




                                                            12
                                                                  2450 St. Rose Parkway, Suite 200                  1635 Village Center Circle, Suite 200
                                                            13    Henderson, NV 89074                               Las Vegas, Nevada 89134
                                                                  Attorneys for Bank of America, N.A.               Attorneys for Bank of America, N.A.
                                                            14

                                                            15                                                      DATED this 9th day of March, 2021
                                                            16                                                      KIM GILBERT EBRON

                                                            17                                                      /s/ Diana S. Ebron, Esq.

                                                            18                                                      _________________________________
                                                                                                                    Diana S. Ebron, Esq.
                                                            19                                                      Nevada Bar No. 10580
                                                                                                                    Jacqueline A. Gilbert, Esq.
                                                            20
                                                                                                                    Nevada Bar No. 10593
                                                            21                                                      Karen L. Hanks, Esq.
                                                                                                                    Nevada Bar No. 9578
                                                            22                                                      7625 Dean Martin Drive, Suite 110
                                                                                                                    Las Vegas, Nevada 89139
                                                            23                                                      Attorneys for SFR Investments Pool 1, LLC
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28




                                                                                                                     6
                                                                 52315292;1
                                                                  Case 2:19-cv-01534-JCM-DJA Document 56
                                                                                                      55 Filed 03/10/21
                                                                                                               03/09/21 Page 7 of 7


                                                                                                               ORDER
                                                            1

                                                            2
                                                                          Based on the foregoing Stipulation by and between the signatories, and good cause

                                                            3    appearing, IT IS SO ORDERED:

                                                            4

                                                            5

                                                            6                                                          UNITED STATES MAGISTRATE JUDGE

                                                            7
                                                                                                                                 March 10, 2021
                                                                                                                       DATED:
                                                            8    Respectfully submitted by:
                                                            9    GERRARD COX LARSEN
                                                            10
GERRARD, COX & LARSEN




                                                                 /s/ Douglas D. Gerrard, Esq.
                        O:(702)796-4000 F:(702)796-47848
                         2450 St. Rose Parkway, Suite 200




                                                            11   ________________________________
                                                                 Douglas D. Gerrard, Esq.
                              Henderson, NV 89074




                                                            12   Nevada Bar No. 4613
                                                                 Fredrick J. Biedermann, Esq.
                                                            13
                                                                 Nevada Bar No. 11918
                                                            14   2450 St. Rose Parkway, Suite 200
                                                                 Henderson, NV 89074
                                                            15   Attorneys for Bank of America, N.A.

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28




                                                                                                                   7
                                                                 52315292;1
